Citation Nr: 9921348	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee with degenerative joint disease, 
evaluated as 20 percent disabling for the period beginning 
December 23, 1996 and ending July 22, 1998.
 
2.  Determination of initial evaluation for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's verified period of active service is 
from January 1941 to March 1971. 

The Board notes that the veteran's August 1997 notice of 
disagreement includes the issue of entitlement to an effective 
date earlier than December 23, 1996 for the grant of the 20 
percent disability evaluation for the veteran's degenerative 
joint disease of the left knee.  However, in the October 1997 
substantive appeal, the veteran indicated he desired to withdraw 
such claim.  As such, the veteran's claim has been withdrawn.  
See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  During the period beginning December 23, 1996 and ending July 
22, 1998, the veteran's right knee disability was characterized 
by severe knee pain upon long distance walking, crepitus and 
pivotal pain, and a range of motion from 0-85/130 degrees.  And, 
although he did not present evidence of ligament instability, the 
record includes x-ray evidence of degenerative joint disease in 
the right knee.

3.  Since December 1996, the veteran's left knee disability has 
been characterized by severe knee pain upon long distance 
walking, crepitus and pivotal pain, and a range of motion from 0-
90/130 degrees.  And, although he did not present evidence of 
ligament instability, the record includes x-ray evidence of 
degenerative joint disease in the left knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for chondromalacia of the right knee for the period 
beginning December 23, 1996 and ending July 22, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5257 VAOPGCPREC 
23-97 (July 1, 1997).

2.  The schedular criteria for an evaluation of 10 percent for 
traumatic arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, DCs 5003, 5010 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995), VAOPGCPREC 9-98 (August 14, 1998).

3.  The initial evaluation assigned for degenerative joint 
disease of the left knee is appropriate, and the criteria for an 
initial disability evaluation in excess of 20 percent have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, DCs 5260, 5261 (1998); 
VAOPGCPREC 23-97; Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The applicable Law

The veteran's claims for an increased disability evaluation and 
an increased initial rating are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, he has presented claims which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to them.  The Board 
is also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Additionally, the Board observes that 
the U.S. Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned for 
separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (1998).

In this case, in an April 1973 rating decision, the veteran was 
awarded service connection and a 10 percent disability evaluation 
for chondromalacia of the right knee, under DC 5257, effective 
December 5, 1972.  And, in a July 1997 rating decision, he was 
awarded service connection and a 10 percent disability evaluation 
for degenerative joint disease of the left knee, under DC 5257, 
effective December 23, 1996.  Subsequently, in a November 1997 
rating decision, the veteran's award for his left knee disability 
was increased to a 20 percent evaluation under DC 5257 dating 
back to its original date of grant, and his right knee disability 
was increased to a 20 percent under DC 5257 effective December 
23, 1996 and recharacterized as chondromalacia of the right knee 
with degenerative joint disease.

Furthermore, as the veteran underwent a total right knee 
arthroscopy at the Audubon Hospital in July 1998, in a December 
1998 rating decision, he was awarded a temporary and total 
disability evaluation due to treatment of his right knee 
disability, effective the date of his surgery, and a 100 percent 
disability evaluation under DC 5055 due to his prosthetic 
replacement of the right knee joint.  Such 100 percent 
evaluation, is scheduled to be decreased to a 30 percent 
evaluation effective September 1, 1999.  The veteran's right knee 
disability is currently rated under DCs 5010, 5260 and 5055, and 
his left knee disability is rated under DCs 5010 and 5260.  
However, as the veteran has expressed disagreement and perfected 
his appeal with respect to the issues as set forth in the title 
page of this decision, the Board will only address such issues 
and will disregard any increases/decreases of awards  made with 
respect to the veteran's right knee disability.

As to the applicable law, DC 5257 sets forth the criteria for 
evaluating other impairment of the knee.  This diagnostic code 
prescribes the following evaluations for recurrent subluxation or 
lateral instability: 10 percent for mild; 20 percent for 
moderate; and 30 percent for severe impairment.  See 38 C.F.R. § 
4.71a, DC 5257 (1998). 

With respect to DC 5257, the Board notes that in a precedent 
opinion issued in July 1997, the VA General Counsel held that an 
appellant who has both arthritis and instability of the knee may 
be rated separately under DCs 5257 and 5003.  See VAOPGCPREC 23-
97.  The General Counsel found that for a knee disorder already 
rated under DC 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of motion 
under DC 5260 or DC 5261.  It was stated that there would be no 
additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-percent 
rating under DC 5260 or DC 5261.  Further, in an August 1998 
opinion, the Acting General Counsel noted that a separate rating 
for arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  It was also held that the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered 
in assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  See VAOPGCPREC 9-98. 

DC 5010 provides that arthritis due to trauma, substantiated by 
x-ray findings, is rated as degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Under DC 5260, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg flexion 
to 60 degrees.  A 10 percent disability evaluation is awarded 
where there is limitation of leg flexion to 45 degrees.  A 20 
percent disability evaluation is in order with limitation of leg 
flexion to 30 degrees.  And, a 30 percent disability evaluation 
is appropriate with limitation of leg flexion to 15 degrees.  See 
38 C.F.R. § 4.71a, DC 5260 (1998).

Under DC 5261, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg extension 
to 5 degrees.  A 10 percent disability evaluation requires 
limitation of leg extension to 10 degrees.  A 20 percent 
disability evaluation is appropriate with limitation of leg 
extension to 15 degrees.  And, a 30 percent disability evaluation 
is in order where there is limitation of leg extension to 20 
degrees.  See 38 C.F.R. § 4.71a, DC 5261 (1998).

Moreover, when assigning a disability rating involving the 
musculoskeletal system, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, pain on 
movements, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The 
Board notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect functional 
loss, which may be due to pain and which must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 
(1998).

II.  The Evidence

With respect to the evidence of record, the evidence includes 
medical records from the Louisville VA Medical Center dated from 
February 1992 to May 1993, records from Humana Health Care Plan 
dated from June 1995 to May 1998, and records from the LRMC 
Wellness Center dated from January 1997 to April 1997, describing 
the treatment the veteran received for various health problems 
including, but not limited to, bilateral knee pain and chronic 
degenerative joint disease. 

In addition, a January 1997 VA examination report shows the 
veteran reported that his bilateral knee pain was so severe that 
he could no longer walk long distances or play golf.  Upon 
examination, he did not present evidence of swelling, had intact 
ligaments, and was negative for McMurray and Lachman sign.  
However, he had crepitus and pivotal pain bilaterally, and was 
unable to do a total knee bend without increased pain.  And, upon 
x-ray examination, he presented evidence of degenerative joint 
disease bilaterally.  His range of motion for the right knee was 
from 0 to 85 degrees, and for the left knee was from 0 to 90 
degrees.

Lastly, a June 1998 report by Dr. Leonard Goddy reveals the 
veteran reported pain in his knees during the night, with the 
pain being worse in the right knee than in the left.  The report 
also notes that, while the veteran had not been using a cane, his 
discomfort had been managed with his medication but he was 
limited in walking and in what he could do.  Upon examination, 
the veteran walked relatively well, did not present evidence of 
ligament instability, did not have a lot of effusion present, had 
marked bowing, and had a range of motion of 5 to 125/130 degrees 
with crepitus, bilaterally.  Lastly, the report notes that x-rays 
taken in December 1997 were reviewed and showed the veteran had 
bone on bone with marked osteophyte formation and medial loss of 
joint space in the right knee, and bone on bone without quite as 
much varus deformity and osteophyte formation in the left knee.  
His final diagnosis was osteoarthritis of both knees, the right 
worse than the left, both symptomatic and radiographic.  

III.  Entitlement to an Increased Evaluation for Chondromalacia 
of The Right Knee With Degenerative Joint Disease, Evaluated as 
20 Percent Disabling For The Period Beginning December 23, 1996 
And Ending July 22, 1998

A review of the evidence of record reveals that the veteran's 
right knee disability has been characterized by severe knee pain 
upon long distance walking, and crepitus and pivotal pain; 
however, the evidence also notes the veteran does not present 
evidence of ligament instability.  Thus, as the veteran's knee 
disability is not characterized by severe recurrent subluxation 
or lateral instability, the preponderance of the evidence is 
against an award of a disability evaluation in excess of 20 
percent, for the period beginning December 23, 1996 and ending 
July 22, 1998, for the veteran's chondromalacia of the right knee 
with degenerative joint disease.  See 38 C.F.R. § 4.71a, DC 5257 
(1998). 

In addition, the Board finds that, as the veteran has a right 
knee range of motion from 0-85/130 degrees, he does not have a 
limitation of motion of the right knee which meets the zero-
percent rating under 38 C.F.R. § 4.71a, DCs 5260, 5261 (1998).  
However, as the medical evidence includes x-ray evidence of 
degenerative joint disease in the right knee, objectively 
confirmed by findings such as objective evidence of painful 
motion, he meets the criteria for a separate disability 
evaluation for arthritis under DC 5010 and under the provisions 
of 38 C.F.R. § 4.40, 4.45, and 4.59.  See DeLuca, supra; see 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998); see also VAOPGCPREC 9-98. 


IV.  Determination of Initial Evaluation For
Degenerative Joint Disease of The Left Knee

A review of the evidence of record reveals that the veteran's 
left knee disability has been characterized by severe knee pain 
upon long distance walking, crepitus and pivotal pain; however, 
the evidence also notes the veteran does not present evidence of 
ligament instability.  Thus, as the veteran's left knee 
disability is not characterized by severe recurrent subluxation 
or lateral instability, his initial 20 percent rating for his 
left knee disability is appropriate, and the preponderance of the 
evidence is against an award of an initial rating in excess of 20 
percent for the veteran's degenerative joint disease of the left 
knee.  See 38 C.F.R. § 4.71a, DC 5010 (1998). 

V.  Conclusion

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered whether or 
not they were raised by the veteran as required by the holding of 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extraschedular evaluation.  In the instant case, 
the Board finds that, although the veteran has claimed his 
service connected knee disabilities cause him severe pain which 
limits his ability to walk and what he can do, the evidence does 
not show that the disabilities in question cause marked 
interference with employment or the need for frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 20 percent for the period beginning 
December 23, 1996 and ending July 22, 1998, for chondromalacia of 
the right knee is denied.

A separate disability evaluation of 10 percent for the period 
beginning December 23, 1996 and ending July 22, 1998 for 
traumatic arthritis of the right knee is granted, subject to 
those provisions governing the payment of monetary benefits.

The initial evaluation assigned for degenerative joint disease of 
the left knee is appropriate, and entitlement to an evaluation in 
excess of 20 percent is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

